Name: Council Regulation (EEC) No 870/84 of 31 March 1984 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: means of agricultural production;  regions of EU Member States;  Europe
 Date Published: nan

 No L 90/34 Official Journal of the European Communities 1.4 . 84 COUNCIL REGULATION (EEC) No 870/84 of 31 March 1984 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (J), Having regard to the opinion of the Economic and Social Committee (3), Whereas provision was made in Regulation (EEC) No 1199/82 (4), as amended by Regulation (EEC) No 1216/83 ( 5), for the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland, in so far as the Member States concerned did not grant nationally the additional premium referred to in Article 3 (2) of Regulation (EEC) No 1357/ 80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (6), as last amended by Regulation (EEC) No 1198 /82 ( 7); Whereas the situation of farmers in those regions of the Community has not improved appreciably during the 1983 / 84 marketing year and an identical measure should accordingly be adopted for the 1984/ 85 marketing year ; Whereas Article 1 of Regulation (EEC) No 1199/82 should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 1 of Regulation (EEC) No 1199/ 82 , ' 1983 / 84 marketing , year' is hereby replaced by ' 1984 / 85 marketing year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No C 62, 5 . 3 . 1984, p. 67 . ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (') Opinion delivered on 29 March 1984 (not yet published in the Official Journal). ( 4) OJ No L 140 , 20 . 5 . 1982 , p. 30 . C) OJ No L 132 , 21 . 5 . 1983 , p. 16 . (') OJ No L 140 , 5 . 6 . 1980, p. 1 . O OJ No L 140 , 20 . 5 . 1982 , p. 28 .